 In theMatterofMOCK, JUDSON,'VoEI-IRINGER COMPANY or NORTHCAROLINA, INC.andAMERICANFEDERATION OF HOSIERY WORKERS,CIOCase No. 5-l?-1924.-Decided July 31, 1945Mr. Kenneth M. Brim,of Greensboro, N. C., for the Company.Messrs. H. G. B. KingandJohn J. McCoy,of Chattanooga, Tenn.,Mr. W. Cedric Stallings,of High Point, N. C., andlllr.Myles H. Cun-ningham,of Greensboro, N. C., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTA'EMENT OF THE CASEUpona petitionduly filed by AmericanFederation of HosieryWorkers, CIO, herein called theUnion,alleging that a question affect-ing commerce had arisen concerning the representation of employeesofMock, Judson, Voehringer Company of North Carolina, -Inc.,Greensboro,North Carolina,herein called the Company,the NationalLabor Relations Board provided for an appropriate hearing upondue notice before George L. Weasler, Trial Examiner.Saidhearingwas held at Greensboro, North Carolina,on June 8, 1945.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.At thehearing, the Union moved that, in the event an election was ordered,the ballot carry only the name ofthe Unionand no space be allottedfor a "No Union"vote.For reasons stated in SectionV,infra,thesaid motion is herebydenied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entirerecordin the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMock, Judson, Voehringer Company of North Carolina, Inc., is aNorth Carolina corporation engaged in the manufactureand sale of63 N. L.R. B., No. 10.96 MOCK, JUDSON, VOEHRINGER COMPANY OF NORTH CAROLINA, INC. 97full-fashioned hosiery at its plant in Greensboro, North Carolina.During the year 1944, the Company purchased raw materials, consist-ing of raw yarn, needles, and machine parts, valued at about $500,000,of which approximately 75 percent was shipped to the plant frompoints outside the State of North Carolina.During the same period,the Company manufactured and sold full-fashioned hosiery valuedat approximately $1,000,000, all of which was shipped outside theState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III. THEQUESTION CONCERNINGREPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of any of its employees until the Union hasbeen certified by the Board in an appropriate unit.,A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IF.THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance em-ployees, including watchmen, but excluding office and clerical em-ployees, the shipping clerk, the electrician, cafeteria employees,instructors, fixers, foremen, and foreladies.The Company agreesgenerally with the appropriateness of the aforesaid unit, but wouldinclude the shipping clerk, the electrician, cafeterial employees, in-structors and fixers, whom the Union desires to exclude.Shipping clerk:The Company employs one shipping clerk whospends about 1 hour each day in clerical work and the balance of histime packing, shipping, and receiving merchandise.On occasion he is1 The Field Examinerreported that the Union submitted 352 application for membershipcards; that the names of 251 personsappearing on these cards were listed on the Com-pany's pay roll containingthe names of 611 employees in the appropriate unit ; and thatthe cards were datedbetween July 1944 and May 1945. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistedin the latter type of work by knitters' helpers with respecttowhom, however, he does not exercise supervisory functions. Inaccordance with our practice, we shall include the shipping clerk inthe unit.Electrician:The Company employs one electrician, who is assistedby a helper, to do all of its electrical repair work.Since his dutiesclearly pertain to maintenance, and are not supervisory, we shall in-clude the electrician as well as his helper in the unit.Cafeteria employees:There are six cafeteria employees engaged,under the supervision of the maintenance foreman, in making sand-wiches and selling and distributing them together with candies andcake to employees throughout the plant. It is obvious that the workof these cafeteria employees does. not relate directly to the productionand maintenance processes.Accordingly, we shall exclude them fromthe unit?Instructors:The Company has two employees with the job titleof instructor and one employee classified as a needle man who spendeither all or part of their time instructing learners in various oper-ations.The instructors make neither reports nor recommendationsconcerning the learners to the foremen who supervise instructors aswell as learners.We are of the opinion that the instructors, includ-ing the' needle man, are not supervisors within the Board's customarydefinition and we shall therefore include them in the unit.Fixers:The fixers are skilled mechanics engaged primarily in keep-ing the knitting machinery in proper operating condition. In addi-tion to their repair duties, the fixers furnish the knitters with some oftheir needed supplies such as needles, and give knitters a substantialpart of their operational instructions, principally those relating tothe adjustment of machinery.Requests for action by management,such as permission to take time off, are often made initially to thefixers by production workers.The terms and conditions of employ-ment of the fixers indicate that the Company regards these employeesas occupying a position different from that of production workersgenerally.Thus, production workers punch time clocks, whereasfixers, likeforemen andforeladies, do not.Production workers have alwaysbeen paidon anhourly or piece-ratebasis; fixers weresalaried untilthe week of the hearing when they were placed on an hourly compen-sationbasis as the result of an order from an inspector for the UnitedStatesWage and Hour Administration.However, although they arenow hourly paid, the Company has a written contract with each fixer2Matter of Servel, Inc.,58 N. L. R. B.5;Matter of Standard Oil Company of Cali-fornia,58 N. L. R. B. 560;Matter of Dempster Brothers,Inc.,58 N. L R. B. 151 ;Matter of The New Britain Machine Company,48 N. L. R B. 263.8Matter of E. I du Pont de Nemours&Company, Inc,Rayon Division,62 N. L. R. B.146;Matterof GeneralSteel Castings Corporation,41 N. L. R B 350. MOCK, JUDSON, VOEHRINGER COMPANY OF NORTH CAROLINA, INC. 99,by which the latter agrees to work 50 hours for a stated salary; noneof the hourly paid employees, except the electrician, have suchcontracts.The Union contends that the fixers are supervisors, that they are,ineligible for membership in the Union, that no attempt has been madeto organize them, and that they are excluded from every bargainingunit in the full-fashioned hosiery industry for which the Union is thecollective bargaining representative. In the latter connection, it pointsto the fact that the impartial chairman under the collective bargainingcontract between the Union and the Full Fashioned Hosiery Manu-facturers of America, Inc., a trade association comprising about 33,firms in the industry, has ruled that fixers have managerial duties andhence are excluded from the coverage of the aforesaid contract.The Company's principal argument in opposition to the contentionsof the Union is that the fixers herein are not supervisors and henceshould be included in the unit.We find it unnecessary to determinewhether the fixers are "supervisors" within the Board's customary defi-nition.We are of the opinion, on the basis of the entire record inthe case, that there exists a well established pattern of collective bar-gaining in the full-fashioned industry whereby fixers are excludedfrom units of production and maintenance employees. In view of thisbargaining pattern, we believe that the purposes of the Act will bestbe effectuated if the fixers are not included in the proposed unit.Accordingly, we shall exclude them.4We find that all production and maintenance employees, includingwatchmen, shipping clerks, electricians, instructors and needle men,but excluding office and clerical employees, cafeteria employees, fixers,foremen, foreladies, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union has requested that the Board use the pay roll for theweek ending June 9, 1945, in determining eligibility to vote becausethe Company has indicated an intention to increase the number ofemployees.The Company has stated that, although it desires toincrease the number of its employees, it has little expectation of doingso because of manpower shortages.We perceive in these circum-stances no reason for departing from our regular practice in fixingthe eligibility date, and the Union's request is accordingly denied.11To the extent thatMatter of Tower Hosiery Mills, Inc.,58 N. L. R. B.1053, is incon-sistent with the present decision, it is hereby overruled662514-46-vol. 63-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union also requested,in the event an election was ordered, thatonly the Union's name appear on the ballot,without a place for a'4No Union" vote,in view of the campaign against the Union beingconducted by a group of employees who, however, have made no de-mand either for recognition as the collective bargaining representa-tive of the Company's employees or for a place on the ballot.Tocomply with this request would contravene our established practice ofaffording employees the opportunity of voting for or against anybargaining representative.Accordingly, theUnion's request ishereby denied.'We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mock,Judson,Voehringer Company of North Carolina, Inc., Greensboro, NorthCarolina, an election by secret ballot shall be conducted as early aspossible,but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Di-rector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during the saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by AmericanFederation of Hosiery Workers, CIO, for the purposes of collectivebargaining.